 1 MCGREGOR W. SCOTT
   United States Attorney
 2 DAVID W. SPENCER
   Assistant United States Attorney
 3 501 I Street, Suite 10-100
   Sacramento, CA 95814
 4 Telephone: (916) 554-2700
   Facsimile: (916) 554-2900
 5

 6 Attorneys for Plaintiff
   United States of America
 7

 8
                                 IN THE UNITED STATES DISTRICT COURT
 9
                                      EASTERN DISTRICT OF CALIFORNIA
10

11   UNITED STATES OF AMERICA,                           CASE NO. 2:19-CR-00091-MCE
12                                  Plaintiff,           STIPULATION TO CONTINUE JUDGMENT AND
                                                         SENTENCING
13                          v.
                                                         DATE: February 24, 2020
14   TASHAWN TERRELL DICKERSON,                          TIME: 9:00 a.m.
                                                         COURT: Hon. William B. Shubb
15                                  Defendant.
16

17

18                                               STIPULATION
19          By this stipulation, Plaintiff, the United States of America, by and through its attorney of record,
20 Assistant U.S. Attorney David W. Spencer, and Defendant, Tashawn Terrell Dickerson, by and through
21 his attorney of record, Alonzo J. Gradford, hereby move to continue the judgment and sentencing

22 hearing currently scheduled for February 24, 2020, at 9:00 a.m., to March 9, 2020, at 9:00 a.m., based on

23 the following:

24          1.      By previous order, the judgment and sentencing hearing was set for February 18, 2020.
25          2.      On February 13, 2020, the Court continued the judgment and sentencing hearing from
26                  February 18, 2020, to February 24, 2020. ECF No. 164.
27          3.      Counsel for the government has a scheduling conflict on February 24, 2020.
28 / / /

      STIPULATION TO CONTINUE J&S                        1
30
 1          4.     Accordingly, the parties jointly request that the judgment and sentencing hearing be

 2                 continued to March 9, 2020, at 9:00 a.m.

 3          IT IS SO STIPULATED.

 4

 5
     Dated: February 19, 2020                              MCGREGOR W. SCOTT
 6                                                         United States Attorney
 7
                                                           /s/ DAVID W. SPENCER
 8                                                         DAVID W. SPENCER
                                                           Assistant United States Attorney
 9
10 Dated: February 19, 2020                                /s/ Alonzo J. Gradford
                                                           Alonzo J. Gradford
11                                                         Counsel for Defendant
                                                           TASHAWN TERRELL DICKERSON
12

13

14
                                                    ORDER
15

16
            The date for Judgment and Sentencing is hereby continued from February 24, 2020, to March 9,
17
     2020, at 9:00 a.m.
18
            Dated: February 21, 2020
19

20
21

22

23

24

25

26
27

28

      STIPULATION TO CONTINUE J&S                      2
30
